 



 



 



 





EXECUTION COPY



RECEIVABLES PURCHASE AGREEMENT
 
dated 13 March 2006
 
between
 
MERITOR HVS AB
as Seller
 
and
 

Nordic Finance Limited

as Purchaser
 
and
 
CITICORP TRUSTEE COMPANY LIMITED
as Programme Trustee
 
 
 



 



 





Table of Contents





1.

DEFINITIONS AND CONSTRUCTION………………………………………………………………......

1

2.

PURCHASE AND SALE……………………………………………………………………………………

2

3.

CONDITIONS PRECEDENT TO INITIAL PURCHASE………………………………………………….

4

4.

PAYMENTS, ETC …………………………………………………………………………………………..

4

5.

PERMITTED OBLIGOR SET-OFF .……………………………………………………………..................

5

6.

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS………………………………………

5

7.

REMEDIES FOR UNTRUE REPRESENTATION, ETC…………………………………………………

9

8.

FURTHER ASSURANCE……………………………………………………………………………………

10

9.

NOTICES……………………………………………………………………………………………………..

11

10.

ASSIGNMENT AND SUPPLEMENTS…………………………………………………………………….

12

11.

AMENDMENTS AND MODIFICATIONS……………………………………………………………….

12

12.

RIGHTS CUMULATIVE, WAIVERS……………………………………………………………………….

13

13.

APPORTIONMENT………………………………………………………………………………………….

13

14.

PARTIAL INVALIDITY…………………………………………………………………………………….

13

15.

CONFIDENTIALITY…………………………………………………………………………………………

14

16.

NO OBLIGATIONS OR LIABILITIES……………………………………………………………………..

15

17.

CHANGE OF PROGRAMME TRUSTEE…………………………………………………………………..

16

18.

NO LIABILITY AND NO PETITION……………………………………………………………………….

16

19.

LIMITED RECOURSE………………………………………………………………………………………..

17

20.

GOVERNING LAW AND JURISDICTION………………………………………………………………

17

21.

TERMINATION………………………………………………………………………………………………

17





SCHEDULE 1 Eligibility Criteria
 
SCHEDULE 2 Conclusion of purchase – offer and acceptance and perfection
 
SCHEDULE 3 Representations, warranties and undertakings
 
SCHEDULE 4 Standard terms of trade
 
SCHEDULE 5 Form of purchase price calculation
 
SCHEDULE 6 Form of solvency certificate





This receivables purchase agreement (the “Agreement”) is made on 13 March 2006
between:



(1)         MERITOR HVS AB, a company incorporated under the laws of Sweden
(reg. no. 556550-0237) having its registered office at Ishockeygatan 3, 711 34
Lindesberg, Sweden (the “Seller”);



(2)         Nordic Finance Limited, a company incorporated under the laws of
Jersey (registration no. 85494) having its registered office at SG Hambros
House, 18 Esplanade, St. Helier, Jersey, Channel Islands JE4 8RT (the
“Purchaser”); and



(3)         CITICORP TRUSTEE COMPANY LIMITED, acting through its office at 14th
Floor, Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB (the
“Programme Trustee” which expression shall include such person and all other
persons for the time being acting as the security trustee or trustees pursuant
to the Master Security Trust Deed as supplemented by the Supplemental Security
Trust Deed).







1.  

DEFINITIONS AND CONSTRUCTION   

 








1.1

Definitions     

 






              Terms used herein shall bear the meanings given to them in the
Master Definitions Schedule dated on or about the date hereof signed for
purposes of identification by, among others, the parties hereto.





1.2

Construction     

 








1.2.1

References in this Agreement to any person shall include references to his
successors, transferees and assignees and any person deriving title under or
through him.








1.2.2 

References in this Agreement to any statutory provision shall be deemed also to
refer to any statutory modification or re-enactment thereof or any statutory
instrument, order or regulation made thereunder or under any such re-enactment.








1.2.3

References in this Agreement to any agreement or other document shall be deemed
also to refer to such agreement or document as amended, varied, supplemented,
replaced or novated from time to time.








2.

PURCHASE AND SALE








2.1

Purchase of Receivables






              The Purchaser agrees to purchase Receivables from the Seller on a
continuous basis from the date hereof until the Termination Date upon and
subject to the terms and conditions of this Agreement.







2.2

Conclusion of purchase - offer and acceptance






     Sale and purchase of Receivables will in each case be concluded as more
particularly set out in Part 1 of Schedule 2.





2.3

Purchase Price






The Purchase Price shall be paid and calculated as more particularly set out in
Part 2 of Schedule 2.





2.4

VAT






              Any VAT refund collected from the VAT authorities by the Seller
following credit losses on a Purchased Receivable shall be for the benefit of
the Purchaser and be paid by the Seller to the Purchaser. The Seller undertakes
to take any action permissible, and required by the Purchaser, to assist in
collecting any such VAT refund for the benefit of the Purchaser, including but
not limited to acquiring the Purchased Receivable at a price equal to any VAT
refund available for collection and any amounts recoverable from the Permitted
Obligor (if any) and to pay such purchase price upon and to the extent of
receipt of the VAT refund and any amounts recovered from the Permitted Obligor.







2.5

Perfection






              Each sale and purchase pursuant to Clause 2.2 above shall be
perfected through the actions more particularly described in Part 3 of Schedule
2.





2.6

Identification of Purchased Receivables










2.6.1

On each Calculation Date, the Seller shall deliver to the Accounts Administrator
or any Information Agent from time to time appointed by the Accounts
Administrator, on behalf of the Purchaser, with a copy to the Servicer, a Weekly
Data Report electronically or as agreed from time to time between the Accounts
Administrator and the Seller not later than 10.00 a.m. (Copenhagen time). The
Seller shall identify in the Weekly Data Report each of the Receivables
purchased pursuant to Clause 2.2 during the preceding Purchase Period and shall
contain a confirmation from the Seller to the effect that the relevant Permitted
Obligors have received notification of the assignment in accordance with Clause
2.5 of the transfer of the Receivables identified in the Weekly Data Report. The
Weekly Data Report shall be in such format as agreed from time to time between
the Accounts Administrator on behalf of the Purchaser and the Seller.








2.6.2

Notwithstanding Clause 2.6.1 , the Purchaser or Accounts Administrator or any
Information Agent from time to time appointed by the Accounts Administrator, on
behalf of the Purchaser, may at any time demand that the Seller delivers
documentation identifying each of the Receivables purchased pursuant to Clause
2.2 since the preceding Calculation Date, such documentation to be delivered as
promptly as reasonably possible upon request.








2.7

Delivery of Credit Notes






              On each Calculation Date the Seller shall deliver to the Purchaser
a copy of all Credit Notes created in accordance with the Operating Procedures
since the last Calculation Date that pertain to any Permitted Obligor in respect
of whom the Purchaser has Receivables outstanding.





2.8 

  

Seller’s receipt of payment in respect of Purchased Receivables






              In the event that, notwithstanding the notification referred to in
Clause 2.5 , the Seller receives from the Permitted Obligors any payment in
respect of Purchased Receivables, the Seller shall pay to the Purchaser promptly
following such a receipt, all such Collections received by it in respect of the
Purchased Receivables for any Purchase Period to the account of the Purchaser as
notified by the Accounts Administrator pursuant to Clause 4.2 .





2.9

 

Payment

 






              The Purchaser undertakes to pay any amount owed to the Seller with
respect to the First Purchase Instalment and the Second Purchase Instalment to
bank account number as set out below with Nordea Bank AB (publ) or as otherwise
agreed from time to time between the Accounts Administrator, on behalf of the
Purchaser, and the Seller.



                   Bank:              Nordea Bank AB (publ)
                                          Box 126
                                          711 23 Lindesberg
 
                   Account No:    4085 13 00835
 
                   Swift address:  NDEASESS
 
                   IBAN              *1





2.10 

Receivables for Collection






              The Purchaser undertakes to collect Receivables not purchased
pursuant to Clause 2.2 as more particularly set out in Part 4 of Schedule 2.







3. 

CONDITIONS PRECEDENT TO INITIAL PURCHASE






              Completion of the transfer and acquisition of the Receivables
intended to be sold on the first Purchase Date is subject to the following
conditions precedent:



           (a)         each of the Transaction Documents has been validly
executed by all parties thereto;



           (b)         the Purchaser and the Programme Trustee have received a
solvency certificate from the Seller substantially in the form of Schedule 6;
and



           (c)         the Purchaser and the Programme Trustee have received in
form and substance satisfactory to each of them the English Legal Opinion, the
Jersey Legal Opinion, the Belgian Legal Opinion and the Swedish Legal Opinion.







4.

PAYMENTS, ETC.








4.1

All amounts to be paid to the Purchaser or the Seller under this Agreement shall
be paid on the day when due in immediately available/same day funds to the
relevant account and at the times specified below.










4.2

Any amounts payable under this Agreement shall be remitted to the accounts
notified in writing to the Seller by the Accounts Administrator no later than
the time indicated in such notice in relation to each account.








4.3

All payments made by the Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If the Seller is compelled by law or
otherwise to make any deduction, the Seller shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.










5.

PERMITTED OBLIGOR SET-OFF










5.1

If, in respect of any amount due in respect of a Purchased Receivable, a
Permitted Obligor claims any right of set-off, compensation, retention or
counterclaim in respect of such Purchased Receivable with the result that
payment in respect of such Purchased Receivable or any part thereof is not
received by the Purchaser on the due date for payment, the Seller agrees that it
will, immediately upon becoming aware of the fact, notify the Accounts
Administrator. Any such amount representing set-off, compensation, retention or
counterclaim shall be deducted from the First Purchase Instalments paid on the
next Settlement Date. In the event there are no First Purchase Instalments due
on such Settlement Date, or the amount of such First Purchase Instalments is
less than the amount representing set-off, compensation, retention or
counterclaim, the Seller shall pay to the Purchaser an amount equal to the
payment in respect of such Purchased Receivable or the relevant part thereof
which is not received by the Purchaser. In the event the Transaction is
terminated after the exercise of such right of set-off, compensation, retention
or counterclaim and there is no Settlement Date on which an amount under this
Clause 5.1 can be payable by the Seller, the Seller shall pay such amount to the
Purchaser on or before the date the Transaction is terminated or promptly
thereafter.








5.2

For the avoidance of doubt no deduction from the First Purchase Instalment or
other payment to the Seller shall be made pursuant to Clause 5.1 to the extent
that deduction or payment in respect of the same amounts arising from the same
matter or circumstance has previously been made under any other provision of
this Agreement.










6.

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS








6.1

Warranties relating to the Seller






              As at each Purchase Date, the Seller shall make the
representations and warranties to the Purchaser and the Programme Trustee in the
terms set out in Part 1 of Schedule 3 in relation to the Seller and with
reference to the facts and circumstances subsisting on such Purchase Date.





6.2

Warranties relating to Purchased Receivables






              As at each Purchase Date, the Seller shall make the
representations and warranties severally to the Purchaser and the Programme
Trustee in the terms set out in Part 2 of Schedule 3 with respect to the
Receivables to be sold by it and purchased by the Purchaser on such Purchase
Date with reference to the facts and circumstances subsisting on such Purchase
Date.





6.3

Obligation to notify in case of incorrect representations, etc.






              The Seller shall forthwith notify the Purchaser if any of the
representations and warranties referred to in this Clause 6 were incorrect when
made promptly upon becoming aware thereof.







6.4

Covenants and undertakings






              The Seller covenants and undertakes with and to the Purchaser and
the Programme Trustee as follows:



           (a)          Indemnity against claims: neither the Purchaser nor the
Programme Trustee shall have any obligation or liability with respect to any
Purchased Receivables or Receivables for Collection (if any) nor will the
Purchaser or the Programme Trustee be required to perform any of the obligations
of the Seller (or any of its agents) under any such contracts save, in each
case, as specifically provided in this Agreement. The Seller will on demand
indemnify and keep indemnified the Purchaser and the Programme Trustee against
any cost, claim, loss (for the avoidance of doubt not including credit losses in
respect of Defaulted Receivables), expense, liability or damages (including
legal costs and out-of-pocket expenses) (save to the extent that such cost,
claim, loss, expense, liability or damage shall not have arisen as a consequence
of any breach of this Agreement by, or as a result of the wilful misconduct or
negligence of the Purchaser and/or as a result of any wilful default or
negligence of the Programme Trustee) reasonably and properly incurred or
suffered by the Purchaser and/or the Programme Trustee as a consequence of any
claim or counterclaim or action of whatsoever nature made or taken by a
Permitted Obligor or any third party arising out of or in connection with any
Purchased Receivables, the Receivables for Collection (if any) or any services
which are the subject of such Purchased Receivables or Receivables for
Collection (if any);



           (b)         Indemnity against breach: the Seller will on demand
indemnify and keep indemnified the Purchaser and the Programme Trustee against
any cost, claim, loss, expense, liability or damages (including legal costs and
out-of-pocket expenses) reasonably and properly incurred or suffered by the
Purchaser or the Programme Trustee as a consequence of any breach by the Seller
of this Agreement (save to the extent that such cost, claim, loss, expense,
liability or damages shall not have arisen as a consequence of any breach of
this Agreement by, or as a result of the wilful misconduct or negligence of the
Purchaser or as a result of any wilful default or negligence of the Programme
Trustee);



           (c)          Indemnity on termination: if the Seller shall determine
the Termination Date, it shall on demand indemnify the Purchaser against all
Funding Costs incurred by the Purchaser as a result of such termination, which,
for the avoidance of doubt, include Funding Costs which are incurred on or after
the Termination Date;



           (d)         No set-off: the Seller shall not take any action which
would cause any set-off, counterclaim, credit, discount, allowance, right of
retention or compensation, right to make any deduction, equity or any other
justification for the non-payment of any of the amounts payable under any
Purchased Receivable (whether by the relevant Permitted Obligor or otherwise)
without the prior written consent of the Purchaser (acting through the Accounts
Administrator) except as otherwise permitted by the Transaction Documents
including the Operating Procedures;



           (e)          Authorisations, approvals, licences, consents etc.: the
Seller shall obtain, comply with the terms of, and maintain in full force and
effect, all authorisations, approvals, licences and consents required in or by
the laws and regulations of Sweden and any other applicable law to enable it to
perform its obligations under this Agreement;



           (f)          No other dealing: the Seller will not dispose, sell,
transfer or assign, create any interest in (including Security Interest), or
deal with any of the Purchased Receivables in any manner whatsoever or purport
to do so except as permitted by this Agreement and/or the Servicing Agreement;



          (g)          No other action: the Seller will not knowingly take any
action which may prejudice the validity or recoverability of any Purchased
Receivable or which may otherwise adversely affect the benefit which the
Purchaser may derive from such Purchased Receivable pursuant to this Agreement,
except as permitted pursuant to the Operating Procedures;



          (h)          Tax payments: the Seller will pay or procure the payment
(as required by law) of all amounts of Swedish value added tax and make all
relevant returns in respect of Swedish value added tax in relation to the
Purchased Receivables;



          (i)           No amendment: the Seller will not amend (i) the Standard
Terms of Trade without the prior written consent of the Accounts Administrator
(such consent of the Accounts Administrator not to be unreasonably withheld or
delayed) and the Rating Agencies and (ii) the Operating Procedures without the
prior written consent of the Accounts Administrator, such consent not to be
unreasonably withheld or delayed. If the Accounts Administrator or any of the
Rating Agencies does not consent to any amendment to the Standard Terms of Trade
and/or the Operating Procedures, any Receivable generated under the amended
Standard Terms of Trade and/or the Operating Procedures shall be deemed to be
ineligible;



          (j)           Notice of default: the Seller shall promptly upon
becoming aware of the same inform the Accounts Administrator and the Programme
Trustee of any occurrence which might adversely affect its ability to perform
its obligations under this Agreement and from time to time, if so requested by
the Accounts Administrator, confirm to the Accounts Administrator and the
Programme Trustee in writing that, save as otherwise stated in such
confirmation, no such occurrence has occurred and is continuing;



         (k)           Delivery of reports: the Seller shall deliver to the
Accounts Administrator and the Programme Trustee, sufficient copies of each of
the following documents, in each case at the time of issue thereof:



                     (i)           every report, circular, notice or like
document issued by the Seller to its creditors generally; and



                    (ii)           (if the Accounts Administrator so requires) a
certificate from its CFO stating that the Seller as at the date of its latest
consolidated audited accounts was in compliance with the covenants and
undertakings in this Agreement (or if it was not in compliance indicating the
extent of the breach).



         (l)             Provision of further information: subject to applicable
legislation, the Seller shall provide the Accounts Administrator and the
Programme Trustee with such financial and other information concerning the
Seller and its affairs as the Accounts Administrator or the Programme Trustee
may from time to time reasonably require and which is available to the Seller.



        (m)            Notice of misrepresentation: The Seller shall promptly
upon becoming aware of the same notify the Accounts Administrator and the
Programme Trustee of any misrepresentation by the Seller under or in connection
with any Transaction Document to which it is a party.





6.5

Mitigation






The Purchaser undertakes to take such steps which are practicable and reasonable
to mitigate any amounts the Seller is liable to pay pursuant to Clause 6.4 (a)
through (c), provided that the Purchaser shall be under no obligation to take
any steps if, in the opinion of the Purchaser, to do so might have any adverse
effect upon its business, operations or financial condition or upon its ability
to make payments when due to the Issuer.







6.6

Representations and Warranties relating to the Purchaser








6.6.1

As at each Purchase Date and each Calculation Date, the Purchaser shall make the
representations and warranties to the Seller in the terms set out in Part 3 of
Schedule 3 with reference to the facts and circumstances subsisting on each such
Purchase Date and Calculation Date.








6.6.2

The Seller shall have the option to terminate this Agreement upon any material
breach of the representations and warranties referred to in this Clause 6.6 by
the Purchaser.










7.

REMEDIES FOR UNTRUE REPRESENTATION, ETC.










7.1     

If at any time after the Settlement Date in respect of any Purchased Receivable
it shall become apparent that any of the representations and warranties set out
in Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, the Seller shall, within ten (10) Business Days of
receipt of written notice thereof from the Purchaser (or the Accounts
Administrator) or the Programme Trustee, remedy or procure the remedy of the
matter giving rise thereto if such matter is capable of remedy and, if such
matter is not capable of remedy or is not remedied within the said period of ten
(10) Business Days, then following the expiry of such ten (10) Business Day
period or, if later, on the Settlement Date next following the end of the
Purchase Period during which the due date for payment of such Purchased
Receivable fell, the Seller shall pay to the Purchaser an amount equal to the
difference (if any) between (i) the amount due for payment in respect of such
Purchased Receivable on such due date and (ii) the amount of Collections
received in respect of such Purchased Receivable on or before such due date, to
the extent such difference was caused by, or has any connection with, the breach
of the relevant representation and warranty. If the Seller shall otherwise
become aware of such untrue or incorrect representation and warranty other than
by written notification from the Purchaser (or the Accounts Administrator) or
the Programme Trustee, it shall immediately notify the Accounts Administrator
and the Programme Trustee of such untrue or incorrect representation and
warranty. In the event the Transaction is terminated prior to the date on which
an amount under this Clause 7.1 would have been payable by the Seller, the
Seller shall pay such amount following receipt of the said written notice from
the Purchaser (or the Accounts Administrator) or the Programme Trustee on or
before the date the Transaction is terminated or promptly thereafter.








7.2     

Notwithstanding Clause 7.1 , if at any time after the Purchase Date but prior to
collection of payments in full in relation to any Purchased Receivables it shall
become apparent that the representation and warranty set out in paragraph (d) of
Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, then the Seller shall repurchase such Purchased
Receivable for a price equal to the sum of (i) the Purchase Price for such
Purchased Receivable (taking into account any Collections received in respect of
such Purchased Receivable prior to the repurchase), and (ii) the Funding Costs
attributable to such Purchased Receivable, and see to it that notice of such
repurchase is given to the relevant Permitted Obligor. Any Collections received
by the Purchaser in respect of such repurchased Purchased Receivables after the
Seller has paid the price for such repurchase shall be paid to the Seller
promptly upon receipt.










8.

FURTHER ASSURANCE








8.1     

The Seller hereby undertakes not to take any steps or cause any steps to be
taken in respect of the Purchased Receivables or the services supplied
thereunder save in accordance with the proper performance of its duties as
Servicer under the Servicing Agreement or as provided in this Agreement.








8.2     

For the avoidance of doubt, this undertaking shall apply (without limitation) to
the following:






                         (a)     any termination, waiver, amendment or variation
in relation to any  Purchased Receivables save in accordance with the Operating
Procedures or as permitted by the Transaction Documents to which the Seller is a
party;



                         (b)     any assignment or sale of any Purchased
Receivables; and



                         (c)     any disposal of its right, title, interest,
benefit or power in any Purchased Receivables (except pursuant to or in
accordance with the Servicing Agreement).







8.3     

The Seller undertakes at the request of the Purchaser or the Programme Trustee
through the Accounts Administrator to produce and deliver Records concerning the
Purchased Receivables as the Accounts Administrator may reasonably request for
enforcement or accounting purposes.








8.4     

In the event that such Records as referred to in Clause 8.3 are not produced
reasonably promptly, the Seller shall permit any persons nominated by the
Accounts Administrator or the Programme Trustee at any time during normal
business hours upon five (5) Business Days written notice to enter any premises
owned or occupied by it or its agents where the Records and other information
concerning Purchased Receivables are kept to have access (subject to appropriate
supervision provided by the Seller and provided that the Seller shall not
unreasonably delay the provision of such supervision) to, examine and make
copies of all Records relating to the Purchased Receivables and the performance
by the Seller of its obligations hereunder. Such access shall include the right
to have access to and use (subject to appropriate supervision provided by the
Seller and provided that the Seller shall not unreasonably delay the provision
of such supervision) all computer passwords necessary to gain access to the
relevant computer records.








8.5     

The parties hereto acknowledge that the Purchaser has pledged all its title to
and interest in the Purchased Receivables to the Programme Trustee, on behalf of
the Purchaser Beneficiaries (as defined in the Supplemental Security Trust Deed)
as security for the due and punctual performance by the Purchaser of the
Purchaser Secured Obligations (as defined in the Supplemental Security Trust
Deed). All the parties hereby undertake to use, upon notice from the Programme
Trustee, all reasonable efforts and take all actions as the Programme Trustee
may reasonably require in order for such pledge to be perfected.










9.

NOTICES






              Any notices to be given pursuant to this Agreement to any of the
parties hereto shall be sufficiently served or given if delivered by hand or
sent by prepaid first-class post or by facsimile transmission and shall be
deemed to be given (in case of notice delivered by hand or post) when delivered
or (in the case of any notice by facsimile transmission) upon receipt in legible
form and shall be delivered or sent:



                   The Purchaser:                      Nordic Finance Limited

                                                               SG Hambros House

                                            18 Esplanade, St. Helier

                                            Jersey, Channel Islands

                                                               JE4 8RT
                                                               Attention: the
Company Secretary     

                                                              

                                                               Facsimile No:
+44 1534 887 710



                   with a copy to the
                   Accounts Administrator:        Structured Finance Servicer
A/S
                                                               Christiansbro, 3
Strandgade,
                                                               DK-1401
Copenhagen K,
                                                               Denmark
                                                               Attention:
Structured Finance
                                                               Servicer A/S
 
                                                               Facsimile No: +45
3333 2697
 
     

                    The Seller:                           Meritor HVS AB
                                                               Ishockeygatan 3,
                                                               SE-711 34
Lindesberg,
                                                               Sweden
                                                               Attention: Göran
Wahlstedt
 
                                                               Facsimile No. +46
581 843 68 
 
                    with a copy to:                    ArvinMeritor, Inc.,
                                                              2135 W. Maple
Road,
                                                              Troy, MI
48084-7186,
                                                              United States
                                                              Attention: Scott
Stevens
 
                                                              Facsimile No: +1
248 435 0663,
 

              or to such other address or facsimile number or for the attention
of such other person as may from time to time be notified by any party to each
of the other parties by written notice in accordance with the provisions of this
Clause 9 .







10.

ASSIGNMENT AND SUPPLEMENTS






This Agreement may be assigned by the Purchaser to the Programme Trustee.







11.

AMENDMENTS AND MODIFICATIONS






              No amendment, modification, variation or waiver of this Agreement
shall be effective unless it is in writing and signed by (or by some person duly
authorised by) each of the parties hereto. No amendment of this Agreement shall
be made unless the Purchaser has received written confirmation from the Rating
Agencies that the ratings then assigned to the Notes are not adversely affected
thereby.







12. 

RIGHTS CUMULATIVE, WAIVERS






              The respective rights of each party under or pursuant to this
Agreement are cumulative, and are in addition to their respective rights under
the general law. The respective rights of each party under or pursuant to this
Agreement shall not be capable of being waived or varied otherwise than by an
express waiver or variation in writing; and, in particular, any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.







13. 

APPORTIONMENT






             The parties agree that if a Permitted Obligor, owing a payment
obligation which is due in respect of a Purchased Receivable and any other
moneys which are due for any reason whatsoever to the Seller and which according
to this Agreement shall be made to the Purchaser, makes a general payment to the
Purchaser (or the Seller) and makes no apportionment between them as to whether
it relates to Purchased Receivables or Receivables for Collection, then such
payment shall be treated as though the Permitted Obligor had appropriated the
same first to the Purchased Receivables and shall be treated as a Collection in
respect of such Purchased Receivable for all purposes of this Agreement and any
remaining amounts shall be apportioned to Receivables for Collection.







14.

PARTIAL INVALIDITY






              If any provision of this Agreement is or becomes invalid, illegal
or unenforceable in any respect in any jurisdiction, such invalidity, illegality
or unenforceability in such jurisdiction shall not render invalid, illegal or
unenforceable such provisions in any other jurisdiction or affect the remaining
provisions of this Agreement. Such invalid, illegal or unenforceable provision
shall be replaced by the parties with a provision which comes as close as
reasonably possible to the commercial intentions of the invalid, illegal or
unenforceable provision.







15. 

CONFIDENTIALITY






             None of the parties shall during the continuance of this Agreement
or after its termination disclose to any person, firm or company whatsoever, or
make use of (other than in accordance with the Transaction Documents) any
information relating to the business, finances or other matters of a
confidential nature of any other party to this Agreement of which it may in the
course of its duties under this Agreement or otherwise have become possessed
(including, without limitation and without prejudice to the generality of the
foregoing any information concerning the identity or creditworthiness of any
Permitted Obligor (all and any of the foregoing being “Confidential
Information”)) and all the parties shall use all reasonable endeavours to
prevent any such disclosure or use provided however that the provisions of this
Clause 15 shall not apply:



          (a)           Permitted parties: to the disclosure of any information
to any person who is a party to any of the Transaction Documents (to the extent
such Transaction Documents relates to the Transaction as contemplated by this
Agreement) or to the Information Agent as expressly permitted by the Transaction
Documents;



          (b)          Known information: to the disclosure of any information
already known to the recipient otherwise than as a result of entering into any
of the Transaction Documents (to the extent such Transaction Documents relates
to the Transaction as contemplated by this Agreement);



          (c)          Public knowledge: to the disclosure of any information
which is or becomes public knowledge otherwise than as a result of the conduct
of the recipient;



          (d)          Legal requirement: to the extent that the recipient is
required to disclose the same pursuant to any law or order of any court of
competent jurisdiction or pursuant to any direction or requirement (whether or
not having the force of law) of any central bank or any governmental or other
regulatory or taxation authority in any part of the world (including, without
limitation, any official bank examiners or regulators);



          (e)          Rights and duties: to the extent that the recipient needs
to disclose the same for the exercise, protection or enforcement of any of its
rights under any of the Transaction Documents or, for the purpose of
discharging, in such manner as it reasonably thinks fit, its duties or
obligations under or in connection with the Transaction Documents in each case
to such persons as require to be informed of such information for such purposes
(including for these purposes, without limitation, disclosure to any rating
agency);



          (f)           Professional advisers: to the disclosure of any
information to professional advisers or auditors of the relevant party in
relation to, and for the purpose of, advising such party or complying with their
duties as auditors;



          (g)          Financial institutions: to the disclosure in general
terms of any information to financial institutions servicing the relevant party
in relation to finances, insurance, pension schemes and other financial
services;



          (h)          Written consent: to the disclosure of any information
with the written consent of all of the parties hereto;



          (i)           Substitute Servicer: to the disclosure of any
information disclosed to a prospective substitute servicer pursuant to the
Servicing Agreement, provided such prospective substitute servicer executes a
confidentiality agreement in form and substance satisfactory to the Purchaser;



          (j)           Rating Agencies: to the disclosure of any information
which either of the Rating Agencies may require to be disclosed to it;



         (k)           Viking Asset Securitisation Limited and Viking Asset
Securitisation Holdings Limited: to the disclosure of information to Viking
Asset Securitisation Limited and Viking Asset Securitisation Holding Limited or
to any person providing finance to Viking Asset Securitisation Limited and
Viking Asset Securitisation Holding Limited (or to anyone acting on behalf of
such a person);



          (l)           Group companies: to the disclosure of information to
companies belonging to the same group of companies as the Seller; and



         (m)           Permitted Obligors: to the disclosure of information to
Permitted Obligors necessary for the performance of the Seller’s obligations
hereunder, or reasonably incidental thereto.







16.  

NO OBLIGATIONS OR LIABILITIES










16.1     

The Purchaser acknowledges and agrees that (i) the Programme Trustee is a party
to this Agreement for the purpose only of taking the benefit of this Agreement
and for the better enforcement of its rights under the Master Security Trust
Deed as supplemented by the Supplemental Security Trust Deed and (ii) the
Programme Trustee shall assume no obligations or liabilities to the Seller or
the Purchaser or to any other person by virtue of the provisions of this
Agreement except as otherwise determined by the Transaction Documents to which
the Programme Trustee is a party.








16.2     

The Seller acknowledges and agrees that (i) the Programme Trustee is a party to
this Agreement for the purpose only of taking the benefit of this Agreement in
the manner and as set out in Clause 16.1 and (ii) the Programme Trustee shall
assume no obligations or liabilities to the Seller or to any other person by
virtue of this Agreement.










17.

CHANGE OF PROGRAMME TRUSTEE






              If there is any change in the identity of the Programme Trustee or
appointment of an additional trustee in accordance with the provisions of the
Master Security Trust Deed as supplemented by the Supplemental Security Trust
Deed, the Seller and the Accounts Administrator shall execute such documents and
take such action as the new trustee, the retiring Programme Trustee or, as the
case may be, the existing Programme Trustee may properly require for the purpose
of vesting in the new trustee the rights of the outgoing Programme Trustee under
this Agreement.







18. 

NO LIABILITY AND NO PETITION








18.1     

No recourse under any obligation, covenant, or agreement of any party contained
in this Agreement shall be had against any shareholder, officer or director of
the relevant party as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise, it being expressly agreed and
understood that this Agreement is a corporate obligation of the relevant party
and no personal liability shall attach to or be incurred by the shareholders,
officers, agents or directors of the relevant party as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of such
relevant party contained in this Agreement, or implied therefrom, and that any
and all personal liability for breaches by such party of any of such
obligations, covenants or agreements, either at law or by statute or
constitution, of every shareholder, officer, agent or director is hereby
expressly waived by the other parties as a condition of and consideration for
the execution of this Agreement.








18.2     

Without prejudice to the rights of the Programme Trustee to enforce the security
created pursuant to the Issuer Security Trust Deed, the Master Security Trust
Deed as supplemented by the Supplemental Security Trust Deed, the Swedish Pledge
Agreement and the Collection Accounts Pledge Agreement, each of the Programme
Trustee and the Seller hereby agrees that it shall not, until the expiry of one
(1) year and one (1) day after the payment of all sums outstanding and owing
under the latest maturing note issued under the CP Programme take any corporate
action or other steps or legal proceedings for the winding-up, dissolution or
re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee, liquidator, sequestrator or similar officer of
the Issuer or the Purchaser or of any or all of the Issuer’ s or the Purchaser’s
revenues and assets.










19. 

LIMITED RECOURSE






              In the event that the security created by the Master Security
Trust Deed as supplemented by the Supplemental Security Trust Deed, the Swedish
Pledge Agreement and the Collection Accounts Pledge Agreement is enforced and
the proceeds of such enforcement are insufficient, after payment of all other
claims ranking in priority to the claims hereunder or thereunder, to repay in
full all principal or pay in full all interest and other amounts whatsoever
hereunder or thereunder, then until such amounts have been paid in full the
Seller shall have no further claim against the Purchaser (or the Programme
Trustee) in respect of any such unpaid amounts and any resultant claim shall
have expired.







20.  

GOVERNING LAW AND JURISDICTION








20.1     

This Agreement is governed by and shall be construed in accordance with Swedish
law.








20.2     

The courts of Sweden shall have non-exclusive jurisdiction over matters arising
out of or in connection with this Agreement. The City Court of Stockholm shall
be court of first instance.










21.  

TERMINATION






              This Agreement shall remain in full force and effect until the
Termination Date, provided, however, that the rights and remedies of a party
with respect to any breach of any warranty made by another party in or pursuant
to this Agreement, the provisions of Clause 18 and Clause 19 and the
indemnification and payment provisions of this Agreement shall be continuing and
shall survive any termination of this Agreement.



____________________



 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 



For and on behalf of

Meritor HVS AB



By:     
 
By:
 
 
For and on behalf of

NORDIC FINANCE LIMITED



By:     
 
By:
 
 
For and on behalf of

CITICORP TRUSTEE COMPANY LIMITED



By:     
 
By:



--------

1 Redacted as is confidential.